         Case 2:20-cv-03412-MMB Document 42 Filed 12/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF PENNSYLVANIA


 DELAWARE RIVERKEEPER
 NETWORK, and the DELAWARE
 RIVERKEEPER, MAYA VAN ROSSUM,

                    Plaintiffs,                 No. 2:20-cv-3412-MMB
        v.

 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY, and ANDREW
 R. WHEELER, in his official capacity as
 Administrator of the United States
 Environmental Protection Agency,

                    Defendants.



                WITHDRAWAL OF APPEARANCE OF KRISTI H. JOHNSON
To the Clerk:
       Kindly withdraw my appearance as co-counsel for Proposed Intervenor State of Mississippi

in the above-captioned matter.


Dated: December 4, 2020                    Respectfully submitted,

                                           OFFICE OF MISSISSIPPI ATTORNEY
                                           GENERAL

                                           /S/ Kristi H. Johnson____       _

                                           Kristi H. Johnson
                                           Solicitor General
                                           Office of Mississippi Attorney General
                                           550 High Street, Suite 1100
                                           Jackson, MS 39201
                                           Tel: (601) 359-5563
                                           Email: kristi.johnson@ago.ms.gov

                                           Attorney for Proposed Intervenor State of Mississippi
          Case 2:20-cv-03412-MMB Document 42 Filed 12/04/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE



        I hereby certify that on December 4, 2020, I caused the foregoing Withdrawal of Appearance

to be filed with the United States District Court for the Eastern District of Pennsylvania via the Court’s

CM/ECF system, which will provide electronic notice to all counsel and parties of record.


                                                /S/ Kristi H. Johnson____     _
                                                Kristi H. Johnson




                                                    2
